         Case 1:20-cv-01425-JGK Document 36 Filed 06/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW JERSEY, STATE OF CONNECTICUT,
 STATE OF DELAWARE, STATE OF NEW YORK,
 COMMONWEALTH OF MASSACHUSETTS, CITY OF NEW
 YORK,

                               Plaintiffs,

                       v.                                                No. 20 Civ. 1425 (JGK)

 ANDREW R. WHEELER, Administrator of the United States
 Environmental Protection Agency, UNITED STATES
 ENVIRONMENTAL PROTECTION AGENCY,

                               Defendants.


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Opposition to Plaintiffs’ Motion for Summary Judgment and in Support of Defendants’ Cross-

Motion for Summary Judgment, Defendants’ Response and Counter-Statement of Undisputed

Material Facts Pursuant to Local Civil Rule 56.1(b), the Declaration of Anne Idsal, the Declaration

of Lucas Issacharoff, and the attached exhibits thereto, Defendants Andrew Wheeler and the

United States Environmental Protection Agency, by their attorney, Geoffrey S. Berman, United

States Attorney for the Southern District of New York, hereby move this Court for an order

granting summary judgment to Defendants pursuant to Rule 56 of the Federal Rules of Civil

Procedure.
        Case 1:20-cv-01425-JGK Document 36 Filed 06/05/20 Page 2 of 2




Dated: June 5, 2020
       New York, New York
                                          Respectfully Submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney of the
                                          Southern District of New York

                                   By:     /s/ Lucas Issacharoff
                                          LUCAS ESTLUND ISSACHAROFF
                                          Assistant United States Attorney
                                          86 Chambers Street, Third Floor
                                          New York, New York 10007
                                          Tel.: (212) 637-2737
                                          Fax: (212) 637-2702
                                          E-mail: lucas.issacharoff@usdoj.gov




                                      2
